Opinion issued June 15, 2007 







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00149-CR
__________

DONTOYA REMOND BLACKSHEAR, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1044790



MEMORANDUM OPINION
	A jury found appellant, Dontoya Remond Blackshear, guilty of the offense of
aggravated assault, (1) and, after appellant pleaded true to the allegation in one
enhancement paragraph that he had a prior felony conviction, the jury assessed his
punishment at confinement for eight years.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error and that the appeal is without merit and is frivolous.  See Anders
v. California, 386 U.S. 738, 744 87 S. Ct. 1396 (1967).  The brief meets the
requirements of Anders by presenting a professional evaluation of the record and
detailing why there are no arguable grounds for reversal.  Id. at 744, 87 S. Ct. at 1400;
see also High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978).  The brief also
reflects that counsel delivered a copy of the brief to appellant and advised appellant
of his right to file a pro se response.  Appellant has filed a document that constitutes
a pro se response, (2) contending in four points of error that "the State failed to prove
beyond a reasonable doubt that [he] committed the offense of aggravated assault," the
evidence is insufficient to prove "that the acts which caused [the complainant's]
aggravated assault (sic) were performed with the knowledge that such acts created a
strong probability of aggravated assault or great bodily harm," he was denied his right
to a "fair trial when the prosecution was permitted to not (sic) introduce bloody and
photographs (sic) bearing relation to any issue in the case and calculated to prevent
the jury from seeing (sic) based on the properly admitted evidence," and the State
failed to prove that he was "legally accountable for damaging property of [the
complainant] or for reckless conduct toward another." 
	Having reviewed the record, counsel's brief, and appellant's pro se brief, we
agree that the appeal is frivolous and without merit and that there is no reversible
error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
	We affirm the judgment of the trial court. (3)
  All pending motions are denied.

							Terry Jennings
							Justice

Panel consists of Justices Taft, Jennings, and Alcala.

Do not publish.  Tex. R. App. P. 47.2(b).
1.  See Tex. Pen. Code Ann. § 22.02(a) (Vernon Supp. 2006).
2. 	After appellant's counsel filed her Anders brief, appellant filed a document titled
"Writ of Mandamus for A Oral Argument Requested."  In this document, appellant
presented the above four "points of error" and also requested that we set this case for
oral argument.  We denied appellant's request for oral argument.
3. 	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); Downs
v. State, 137 S.W.3d 837, 842 n.2 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).